62 F.3d 1424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael J. LOOMIS, Plaintiff-Appellant,v.Arvon J. ARAVE, Warden, Defendant-Appellee.
No. 94-35819.
United States Court of Appeals, Ninth Circuit.
Submitted May 23, 1995.*Decided July 31, 1995.

Before:  SNEED, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Michael J. Loomis, an Idaho state prisoner, appeals the dismissal of his second Sec. 1983 action as barred under the doctrine of res judicata.  We affirm the judgment of the district court dismissing Loomis' case.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3